Exhibit 99.1 NEWS RELEASE NEWS RELEASE NEWS RELEASE SUMMARY: United Capital Corp. Reports Fourth Quarter and Year End Results COMPANY CONTACT: Anthony J. Miceli Chief Financial Officer (516) 466-6464 FOR IMMEDIATE RELEASE GREAT NECK, New York, February 24, 2009…United Capital Corp. (NYSE Alternext: AFP) today reported results for the fourth quarter and year ended December 31, 2008 (see Table attached). Total revenues for the year ended December 31, 2008 were $72.9 million, generating operating income of $9.6 million.Realized losses on the Company’s marketable security portfolio of ($24.1) million resulted in a loss from continuing operations of ($5.1) million or ($.60) per basic share.Income from discontinued operations, which primarily reflect the sale of properties from the Company’s real estate portfolio, were $6.7 million, on a net of tax basis, in the year ended December 31, 2008, resulting in net income of $1.6 million or $.19 per basic share.This compares to total revenues, operating income, income from continuing operations, income from discontinued operations and net income of $71.8 million, $13.1 million, $17.4 million, $10.1 million and $27.5 million, respectively, in The 2007 results include gains on the sale of real estate of $16.7 million, on a pre-tax basis, and $5.7 million from the taking of one of the Company’s New York City properties. At December 31, 2008, the Company had $8.3 million in net unrealized losses on its marketable security portfolio which will be reflected as a component of accumulated other comprehensive loss in the Company’s consolidated balance sheet, on a net of tax basis, and are not reflected in the results above. In the quarter ended December 31, 2008, total revenues were $16.5 million, down from $18.2 million in the comparable 2007 period.Losses of $8 million were realized on the Company’s marketable security portfolio in the fourth quarter, which resulted in a loss from continuing operations of ($3.1) million.A gain on the sale of a property, reflected as income from discontinued operations of $6.6 million, on a net of tax basis, was realized in the quarter, resulting in net income of $3.4 million or $.41 per basic share. A.F.
